Citation Nr: 1023628	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected 
neuropathy of the left spinal accessory nerve.  

2.  Entitlement to service connection for bowel disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L. H. 




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
November 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied 
entitlement to the claimed disorders.

The Veteran and his son-in-law provided testimony before the 
Board at the RO in November 2008.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009, the Board remanded the Veteran's claim, in 
part, so that he could receive a VA examination to obtain an 
opinion as to whether it was at least as likely as not that 
the service-connected neuropathy of the left spinal accessory 
nerve has had any causal connection to the cervical spine 
arthritis, particularly in terms of causing a permanent 
worsening.  The remand specifically requested that a complete 
rationale be provided for all opinions and conclusions 
expressed.  The Veteran was provided a VA examination in 
April 2009, where the examiner concluded that the Veteran's 
current cervical spine arthritis is not likely related to his 
service-connected residuals of neuropathy of left spinal 
accessory nerve.  The examiner stated that the Veteran's 
degenerative joint disease is most caused by degenerative and 
aging processes, not by traumatic injury to the local nerve.    

The examiner did not provide an opinion to specifically 
answer the question of whether the Veteran's service-
connected disability has caused any permanent worsening of 
the cervical spine arthritis, however.  38 C.F.R. § 3.310(b).  
Moreover, the examiner did not provide any explanation or 
rationale behind the opinion provided as requested by the 
Board.  As the Board's February 2009 remand order has not 
been complied with, remand of the issue is necessary.  See 
Stegall v. West, 11 Vet. App 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  

In terms of the claim for entitlement to service connection 
for bowel disease, the Board notes that at the November 2008 
hearing, the Veteran submitted several private treatment 
records that had not previously been considered.  
Specifically, the private treatment records show that the 
Veteran was treated for abdominal and gastrointestinal issues 
as early as December 1987 and several times thereafter.  A VA 
opinion was obtained in March 2006 in connection with the 
Veteran's claim for service connection for bowel disease 
where the examiner concluded that the Veteran's bowel-related 
symptoms were not likely related to treatment received in 
service.  The examiner seemed to base the conclusion on the 
fact that such symptoms did not begin until 2003, at which 
time the Veteran reported that he had had those symptoms for 
six months.  The new evidence obtained at the November 2008 
hearing suggests that the bowel-related symptoms actually 
existed more than fifteen years earlier than previously shown 
by the medical evidence and may support the Veteran's claim 
that his bowel symptoms began in service and have continued 
since.  Therefore, a new examination must be provided to the 
Veteran, with consideration of his statements and the 
evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
neurological examination, with an 
appropriate examiner who has reviewed the 
entire claims file.  Based on a review of 
the claims file and the clinical findings of 
the examination, the examiner is requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the service-
connected neuropathy of the left spinal 
accessory nerve has had any causal 
connection to the cervical spine arthritis, 
particularly in terms of causing a permanent 
worsening.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report and the 
Veteran's lay statements and history must be 
taken into account.

2.  The Veteran should be afforded a VA 
gastroenterology examination with an 
appropriate examiner who has reviewed the 
entire claims file.  Based on a review of 
the claims file and the clinical findings of 
the examination, the examiner is requested 
to provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any bowel 
disorder had its onset in active service; is 
otherwise the result of disease or injury in 
service; or was aggravated (underwent an 
increase in underlying disability) in 
service.  A complete rationale must be given 
for all opinions and conclusions expressed 
in a typewritten report and the Veteran's 
lay statements and history must be taken 
into account.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
cervical spine arthritis, to include as 
secondary to service-connected neuropathy of 
the left spinal accessory nerve; and service 
connection for bowel disease must be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



